DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 15 is objected to because of the following informalities:  in line 7, the word “refrmaximally” appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “a distance between the panel unit and the aspherical lens is shorter than distances between the panel unit and each of the at least three meniscus lenses” renders the claim language to be indefinite because Figure 10 of the Applicant’s invention appears to illustrate the opposite, i.e. the distance between the panel unit and the aspherical lens seems to be longer than the distance between the panel unit and the three meniscus lenses.  The Applicant is respectfully requested to clarify said limitation.
Claims 6, 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the width in the horizontal direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 16 recites the limitation "the width in the horizontal direction" in line 4 (respectively).  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
a.	Regarding claim 13, the phrase “the least distortion among the light rays corresponding to the image satisfy a predetermined equation” (see lines 6-7) renders the claim language to be indefinite because it is unclear which predetermined condition the Applicant is referring to.
b.	Claim 14 fall with parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-12, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwata et al.
Kuwata et al. (US Pub. No. 2010/0238416 A1) discloses:
Regarding claim 1, an image projection device (see projection optical system illustrated in Figure 26) comprising: a panel unit (Figure 26, element 210) configured to emit light rays; a projection optical system (Figure 26, element 200) configured to receive the light rays emitted from the panel unit (Figure 26, element 210) and to refract the light rays (Figure 26 illustrates how element 200 refracts the light rays emitted by element 210); a reflection unit (Figure 26, element 240) having a reflection surface for receiving the light rays refracted by the projection optical system (Figure 26, element 200) and reflecting the light rays; and a screen unit (Figure 26, element 250) configured to display an image upon receiving the light rays reflected from the reflection surface (Figure 26, element 240), wherein the panel unit (Figure 26, element 210), the projection optical system (Figure 26, element 200), the reflection unit (Figure 26, element 240), and the screen unit (Figure 26, element 250) are arranged such that a distance of a shortest path among paths extending from the panel unit (Figure 26, element 210) to the reflection unit (Figure 26, element 240) through the projection optical system (Figure 26, element 200) along a predetermined linear axis (Figure 26, element AL) is longer than a distance of a longest path among paths extending from the reflection unit (Figure 26, element 240) to the screen unit (Figure 26, element 250) along the predetermined linear axis (Figure 26, element AL).
Regarding claims 2 and 19, the projection optical system (see detail of element 200 illustrated in Figure 28) comprises at least three meniscus 
Regarding claims 3 and 20, the projection optical system (see detail of element 200 illustrated in Figure 28) further comprises an aspherical lens (i.e. lens on the right side of element 220b in Figure 28), and a distance between the panel unit (Figure 28, element 210) and the aspherical lens (i.e. lens on the right side of element 220b in Figure 28) is shorter than distances between the panel unit (Figure 28, element 210) and each of the at least three meniscus lenses (Figure 28, element 220b).
Regarding claim 4, the projection optical system (see detail of element 200 illustrated in Figure 28) comprises a plurality of lenses (Figure 28, element 220) that form a pair (Figure 28, elements 220a and 220b), the plurality of lenses (Figure 28, element 220) being including lenses in which a ratio of an absolute value for a difference between focal lengths of one lens and the other lens, among lenses that form the pair (Figure 28, elements 220a and 220b) with opposite focal length signs, to an absolute value of the focal length of the one lens is 0.1 or less (page 11, paragraph 0127, lines 1-4).
Regarding claim 5, a height of the panel unit (Figure 28, element 210) in a vertical direction (i.e. direction perpendicular to element AL in Figure 28) in an image generation surface of the panel unit (Figure 28, element 210) is longer than a width of the panel unit (Figure 28, element 210) in a horizontal direction (i.e. direction along element AL in Figure 28).
Regarding claim 9, the projection optical system (Figure 5, element 10) further comprises a magnifying lens (page 5, paragraph 0074, lines 17-19).
Regarding claim 10, a difference between an incident angle and an exit angle of the magnifying lens decreases in a direction away from a predetermined reference point on the magnifying lens (i.e. the light flux after an emission form the lens system gradually decreases; page 5, paragraph 0078, lines 8-10).
Regarding claim 11, a difference between an incident angle and an exit angle of the magnifying lens is determined based on a refractive index, curvature, and an asphericity of the magnifying lens (i.e. specific numerical examples of the projection optical system depend on the refractive index, radius of curvature and aspheric data of the lenses; page 11, paragraph 0129, lines 1-8).
Regarding claim 12, the projection optical system is provided to have negative distortion (i.e. the lens group reduces magnification [page 7, paragraph 0095, lines 12-13]; it is well known in the art that a reduction in magnification is associated with negative distortion).
Regarding claim 15, an image projection device (see projection optical system illustrated in Figure 26) comprising: a panel unit (Figure 28, element 210) longer in height in a vertical direction (i.e. direction perpendicular to element AL in Figure 28) than in width in a horizontal direction (i.e. direction along element AL in Figure 28); and a reflection 
Regarding claim 18, a projection optical system (Figure 26, element 200) configured to receive the plurality of light rays forming the image on the panel unit from the panel unit (Figure 26, element 210), to refract the light rays (clearly illustrated in Figure 26), and to transfer the refracted light rays to the reflection surface of the reflection unit (Figure 26, element 240).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwata et al. in view of Tatsuno.
Kuwata et al. (US Pub. No. 2010/0238416 A1) teaches the salient features of the present invention except a reflection surface having positive refractivity.
Tatsuno (US Pub. No. 2015/0029474 A1) discloses a reflection surface (Figure 2, element 29) having positive refractivity (clearly illustrated in Figure 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a reflection surface having positive refractivity as shown by Tatsuno in combination with Kuwata et al.’s invention for the purpose of enlarging an projecting an image on a projection surface (Tatsuno, page 3, paragraph 0031, lines 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Destain (US Pub. No. 2009/0009730 A1) discloses a micromirror-based display system in which "off" pixel light can be efficiently and effectively recycled back into the illumination engine, without substantially reducing contrast in the displayed image.
Takaura et al. (US Pub. No. 2007/0253076 A1) shows a projection optical system for projecting and forming an enlarged image of an image displayed in a planar manner as an object includes: a lens system including, from an object side, at least a lens group providing tele-centricity to an object space side, a lens group controlling divergence of angles of view, a diaphragm, a lens group converging the angles of view, and a lens group converging and subsequently enlarging the angles of view; and a catoptric system disposed on an image side relative to the lens system and including a mirror having negative power. Each lens group of the lens system and the mirror having negative power share an optical axis and the optical axis is shifted relative to a center of an object surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/11/2022